1

2

3

4                                                                         JS-6
5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE RETURN OF SEIZED 200,000   )          Case No. CV 19-2740 FMO (MAAx)
     PLASTIC BAGS,                    )
12   ________________________________ )
                                      )
13                                    )          ORDER DISMISSING ACTION WITHOUT
     KETTLE RIVER CANNABIS CO.,       )          PREJUDICE
14                                    )
                     Movant,          )
15                                    )
                v.                    )
16                                    )
     UNITED STATES OF AMERICA,        )
17                                    )
                     Respondent.      )
18                                    )

19

20         Having reviewed Kettle River Cannabis Co.’s Notice of Withdrawal of Petition (Document

21   No. 11), IT IS ORDERED that the above-captioned action is dismissed without prejudice.

22   Dated this 3rd day of July, 2019.

23

24                                                                   /s/
                                                             Fernando M. Olguin
25                                                        United States District Judge

26

27

28
